DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the Claims
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 7,808,125 to Sachdeva et al. (Sachdeva).
As to Claim 1:
Sachdeva discloses, in FIG. 1 & 3-6:
a multi-frequency uniformization carrier wave slope random distribution pulse width modulation method, 
wherein the method is used to make equivalent bandwidths of harmonic waves centered on various-times carrier frequencies (36, 38) and symmetrically distributed increase to enlarge a range of uniform distribution of the harmonic waves in a frequency domain (Col. 3, lines 50-53), 
the method comprising:
(1) selecting a required random carrier wave sequence (FIG. 3;  36, 38;  "cascaded inverter 10 with N bridges 12 will have N carriers") and a modulating wave (30, 32;  Col. 3, lines 6-27), and 
after the two are compared (FIG. 4;  "switched waveforms for each leg are obtained by comparing the carrier wave 36 with the reference sample values"), generating a switch device drive signal for pulse width modulation (50A, 50B;  Col. 4, line 40 - Col. 5, line 39); 
(2) determining a multiple n of an equivalent carrier frequency f of the random carrier wave sequence ("actual inverter operation the carrier frequency is typically a few tens to a few hundreds of times the :fundamental frequency;"  Col. 3, lines 28-35), and 
selecting a matched main circuit topology for carrier wave phase-shifting pulse width modulation (FIG. 1;  10,  "inverter 10 comprises N II-bridges 12;"  Col. 1, line 48 - Col. 2, line 18); and 
(3) inputting the switch device drive signal generated in (1) into the main circuit topology of (2) to perform multi-frequency uniformization carrier wave slope random distribution pulse width modulation (FIGs. 5, 6;  Col. 6, lines 10-40).  
As to Claim 2:
Sachdeva further discloses, in FIG. 1 & 3-6:
wherein a probability statistical parameter of the random carrier wave sequence is set in advance, and an average carrier frequency of the random carrier wave sequence is fav, a variance of a corresponding 02 (ΔT), and a repetition time of the random carrier wave sequence is T, so as to control a frequency domain distribution of output voltage harmonic waves (Col. 3, line 5 - Col. 4, line 40).  
As to Claim 5:
Sachdeva further discloses, in FIG. 1 & 3-6:
wherein the multiple n of the equivalent carrier frequency f is equal to 6 (Col. 3, line 58 - Col. 4, line 5), and 
the main circuit topology comprises an inverter module with three H-bridges cascaded (Col. 3, line 58 - Col. 4, line 5).  
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849              
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842